Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 8/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9812562 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second layer directly under the first layer at a bottom surface thereof, the first layer possessing a higher aluminum (Al) atom concentration compared to the second layer, and a ratio of a primary peak for Al atom concentration in the first layer to an Al atom concentration in the second layer is from about 1.1 to 2.5”.

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the extra Al diffused active layer includes a high Al diffusion film at a top surface of the extra Al diffused active layer, the high Al diffusion film possesses a higher Al atom concentration compared to a remaining portion of the extra Al diffused active layer beneath the high Al diffusion film; the gate electrode is distanced from the source/drain electrode by a first distance, and the gate electrode is distanced from a nearest end of the high Al diffusion film at the side of the source/drain electrode by a second distance, and a ratio of the second distance/the first distance is from about 0 to about 0.8”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second extra Al diffused active layer over the first extra Al diffused active layer and overlapping a first portion of the first extra Al diffused active layer and free from overlapping a second portion of the first extra Al diffused active layer; the second extra Al diffused active layer includes a higher aluminum (Al) atom concentration compared to the first extra Al diffused active layer”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826